Per Curiam.

There is no statute giving an applicant before the Public Utilities Commission a right to withdraw or dismiss his application. Although there is a statute authorizing dismissal of a Common Pleas Court action without prejudice, that statute permits such dismissal only “before final submission” of the action to the trier of the facts. Section 2323.05(A), Revised Code; Jacob Laub Baking Co. v. Middleton (1928), 118 Ohio St. 106.
The 60-day order of January 19 was a final appealable order. D. G. & U. Truck Lines, Inc., v. Public Utilities Commission (1953), 158 Ohio St. 564.
Appellant offered no reason for granting his motion to dismiss his application, which motion was made after the final order of January 19.
The order of the commission in refusing to permit appellant to withdraw his application or dismiss it is neither unreasonable nor unlawful and is therefore affirmed.

Order affirmed.

Taut, C. J., ZimmebmaN, Matthias, O’Neill, Hebbebt and SCHNEIDER, JJ., concur.